The evidence closed.
The case was argued at considerable length, and with much animation by all the counsel.
Mr. Scott, in opening his argument, remarked that he had, during many years, been practising his profession, and had defended many criminals, but never before, had been called to defend a woman charged with felony !
Wednesday, Jtpril 30th, 1851.—The Jury came into Court with their verdict, finding the accused 11 Guilty” of unlawful, but not malicious stabbing, and ascertaining her term of confinement in jail at 3 months, 23 days, and her fine at one dollar,

The Court,

in passing sentence, said, the Jury had dealt mercifully with the accused ; the blow was given under circumstances which excluded the idea that it was in self-defence; the wound was dangerous and tended to death : the prisoner ought to be grateful to a Divine Direction, that she was not now before the Court to answer the grave charge of Murder; and he trusted the clemency of the Jury, and her escape from a worse fate, would induce her to restrain her passions, and in future pursue a more discreet course.